Title: To Thomas Jefferson from Miroménil, 18 January 1791
From: Miroménil
To: Jefferson, Thomas



A Paris ce 18. Janv. 1791.

J’ay recü, Monsieur, la lettre que vous m’avés fait L’Honneur de m’Ecrire Le 6. de 7bre. dernier de la Part de M. votre President General Washington, qui desir avoir 20. Douzaines de Bouteilles des Grands Vins Nommé Segur du Medoc. La Renommée de ce General est trop Connue de la france pour ne pas faire desirer à tout bon françois, de saisir toutes Les occasions de pouvoir Luy donner des preuves de Respect, et d’Empressement à Exécuter ses ordres. Je vous suplie, Monsieur, de Luy presenter cet Hommage de ma part et de reçevoir Personnellement, toute ma reconnoissance de m’avoir mis à même de faire ce qui peut vous estre agréable, et à ce respectable General.
J’Etois en éffét Proprietaire depuis 1765. d’une partie de ces grands vins, par ma premiere femme, nommée Ségur, que J’ay perdü en 1774. Elle me Laissa 2. filles que J’ay marié en 1786. et auxquelles J’ay rendüe Le bien de Leur Mère. Ainsy la terre de La Tour en Medoc dont elles Jouissent en Commun appartient Aujourd’huy à Leurs Maris. Mais Néanmoins J’ay Conservé une corespondance d’Amitié et de Reconnoissance avec le Sr. Domenger qui en est le regisseur, auquel Je vais envoyer votre Lettre, en le Chargeant de Mettre à Execution une Commission qui me devient précieuse par l’envie que J’ay de plaire au General Washington. J’auray soins aussy d’En prévenir Mrs. Le Comte de La Pallu et  Marquis de Beaumont, mes Gendres, qui sûrement ne seront pas moins Empressés que moy de Donner Leurs ordres en Conséquence, et Je Crois pouvoir vous assurer de l’Exactitude que l’on Mettra, pour La qualité du vin, et pour que vos vües soient entièrement remplies.
Je vais aussy prier MM. Fennwick, Masson & Comie. de Bordeaux qui m’ont Ecrit et envoyé votre Lettre Le 7. de ce mois, de vous faire passer ma réponse, et de les prévenir que le Sr. Domenger aura L’Honneur de Les voir et de s’aranger avec Eux.—Soyés bien persuadé, Monsieur, du tres sincere attachement avec Lequel J’ay L’Honneur d’estre votre tres humble et tres obeissant Serviteur

Le Cte. de Miroménil, M[aréch]al de Camp

